Order, entered on August 12, 1964, granting interpleaded defendant’s motion to dismiss the plaintiff’s complaint and directing payment to the interpleaded defendant of the assets held in the pension and savings plan for the account of the decedent, unanimously modified, on the law and in the exercise of discretion, to the extent of denying summary judgment against the defendant trustees, and, as so modified, affirmed, without costs. While we agree that the complaint of the plaintiff must be dismissed, we conclude that payment of the proceeds of the pension and savings plan to the interpleaded defendant should not have been directed. It may well be that the estate of the decedent has a claim to these funds. Thus, in the absence of the estate representative, a determination that the interpleaded defendant is entitled to such proceeds would not be of binding effect. In such circumstances we conclude that the direction to pay the proceeds to the interpleaded defendant at this time was inappropriate. Settle order on notice. Order, entered on August 12, 1964, granting inter-pleaded defendant’s motion to dismiss the plaintiff’s complaint and directing payment to the interpleaded defendant of the proceeds of the insurance policy, unanimously modified, on the law and in the exercise of discretion, to the extent of denying summary judgment against the defendant, Metropolitan Life Insurance Company, and, as so modified, affirmed, without costs. This order is modified for the reasons set forth in the memorandum in [the above] appeal. Settle order on notice. Concur — -Babin, J. P., Valente, McNally, Eager and Steuer, JJ.